Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  July 29, 2016                                                                                          Robert P. Young, Jr.,
                                                                                                                   Chief Justice

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  153839(51)(54)                                                                                      Bridget M. McCormack
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
  COLOMA EMERGENCY AMBULANCE, INC.,                                                                           Joan L. Larsen,
  BRIAN BALOW, TRAUMASOFT, LLC, and                                                                                     Justices
  LB2, LLC,
                  Plaintiffs-Appellants,
                                                                       SC: 153839
  v                                                                    COA: 325616
                                                                       Kalamazoo CC: 2014-000380-CK
  TIMOTHY E. ONDERLINDE, E.A.R.S., INC.,
  RED ARROW PROPERTIES, LLC, ESTATE
  OF RONALD ONDERLINDE, STEVEN
  ONDERLINDE, and JUNE BEILBY,
             Defendants-Appellees.
  _________________________________________/

         On order of the Chief Justice, the motion for the addition of Steven Onderlinde
  and June Beilby as defendants-appellees in all current and future proceedings is
  GRANTED. Plaintiffs-appellants shall have 21 days from the date of this order to file a
  reply to the answer submitted on June 29, 2016, by newly added defendants-appellees
  Onderlinde and Beilby. On further order of the Chief Justice, the motion of plaintiffs-
  appellants to extend the time for filing a reply to the answer submitted by defendants-
  appellees Timothy E. Onderlinde, E.A.R.S., Inc., and Red Arrow Properties, Inc. is
  GRANTED. The reply submitted on July 27, 2016, is accepted for filing.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                                     July 29, 2016
                                                                                 Clerk